Name: Commission Delegated Regulation (EU) 2019/320 of 12 December 2018 supplementing of Directive 2014/53/EU of the European Parliament and of the Council with regard to the application of the essential requirements referred to in Article 3(3)(g) of that Directive in order to ensure caller location in emergency communications from mobile devices
 Type: Delegated Regulation
 Subject Matter: technology and technical regulations;  cooperation policy;  communications;  marketing
 Date Published: nan

 25.2.2019 EN Official Journal of the European Union L 55/1 COMMISSION DELEGATED REGULATION (EU) 2019/320 of 12 December 2018 supplementing of Directive 2014/53/EU of the European Parliament and of the Council with regard to the application of the essential requirements referred to in Article 3(3)(g) of that Directive in order to ensure caller location in emergency communications from mobile devices THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2014/53/EU of the European Parliament and of the Council of 16 April 2014 on the harmonisation of the laws of the Member States relating to the making available on the market of radio equipment and repealing Directive 1999/5/EC (1) and in particular Article 3(3) thereof, Whereas: (1) As stated in recital 14 of Directive 2014/53/EU, radio equipment can be instrumental in providing access to emergency services and should therefore in appropriate cases be designed to support the features required for access to those services. (2) The system established under the Galileo programme on the basis of Regulation (EU) No 1285/2013 of the European Parliament and of the Council (2) is a global navigation satellite system (GNSS) fully owned and controlled by the Union which provides a highly accurate positioning service under civilian control. The Galileo system can be used in combination with other GNSS. (3) The Space Strategy for Europe (3), adopted in 2016 announces measures introducing the use of Galileo positioning and navigation services in mobile phones. (4) In its conclusions of 5 December 2017 (4), the Council supports the development of a strong downstream market for space-based applications and services, and underlines that adequate measures, including regulatory ones, where appropriate, should be taken to achieve the full compatibility of devices sold in the Union with the Galileo system and to encourage the uptake of Galileo-ready devices on the global market. (5) Directive 2002/22/EC of the European Parliament and of the Council (5) provides for the deployment of the single European emergency call number (112) throughout the Union and obliges Member States to ensure that undertakings providing end-users with an electronic communication service for originating calls to a number or numbers in the national numbering plan make caller location information available to authorities handling emergency calls to at least the single European emergency call number 112. (6) Hand-held mobile telephones with advanced computing capabilities (mobile devices) is the category of telecommunication radio equipment that is most used in the Union to make calls to the single European emergency call number 112. (7) The level of accuracy regarding the location of the radio equipment accessing the emergency services plays a key role in ensuring that the required access to those services is effective. Currently, caller location in emergency communications from mobile devices is established using a cell-ID based on the coverage area of the serving cell-tower of the mobile device. The area of coverage of a cell tower varies from 100 metres to several kilometres. In certain cases, notably in mountains, cities and large buildings, this can lead to significant errors in positioning emergency callers. (8) A caller location identification based on a cell-ID complemented with the Wi-Fi and GNSS information allows for much more accurate caller location and permits faster and more efficient rescue efforts, as well as an optimisation of resources. (9) Caller-location solutions based on GNSS positioning have already been deployed in eight Member States and certain third countries. (10) With respect to 112-based eCall in-vehicle systems, Regulation (EU) 2015/758 of the European Parliament and of the Council (6) already requires that receivers in those systems be compatible with the positioning services provided by the Galileo and the EGNOS systems. (11) For the reasons set out, mobile devices should also fall within the category of radio equipment which supports certain features ensuring access to emergency services referred to in Article 3(3)(g) of Directive 2014/53/EU. New mobile devices should be capable of providing access to Wi-Fi and GNSS location information in emergency communications and the location positioning feature should be compatible with and interwork with the services provided by the Galileo programme. (12) Directive 2014/53/EU is limited to the expression of essential requirements. In order to facilitate conformity assessment with those requirements, it provides for a presumption of conformity for radio equipment which complies with voluntary harmonised standards that are adopted in accordance with Regulation (EU) No 1025/2012 of the European Parliament and of the Council (7) for the purpose of expressing detailed technical specifications of those requirements. (13) The European Committee for Electrotechnical Standardisation (Cenelec) and the European Telecommunications Standards Institute (ETSI) were requested to draft, in support of the implementation of Article 3 of Directive 2014/53/EU, harmonised standards for radio equipment (M/536) (8). (14) Economic operators should be provided with a sufficient time period to proceed with the necessary adaptations to mobile devices they intend to put on the market. Nothing in this Regulation should be interpreted as preventing economic operators from complying with it from the date of its entry into force. (15) The Commission has carried out appropriate consultations, including at expert level, during the preparatory work of the measures set out in this Regulation and has consulted the Space Policy Expert Group at its meetings of 14 November 2017 and 14 March 2018, HAS ADOPTED THIS REGULATION: Article 1 1. The essential requirements set out in Article 3(3)(g) of Directive 2014/53/EU shall apply to hand-held mobile telephones with features similar to those of a computer in terms of capability to treat and store data. 2. Compliance with paragraph 1 shall be ensured through technical solutions for the reception and processing of Wi-Fi data, data from Global Navigation Satellite Systems compatible and interoperable with at least the Galileo system referred to in Regulation (EU) No 1285/2013, and for the making available of that data for transmission in emergency communications. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 17 March 2022. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 153, 22.5.2014, p. 62. (2) Regulation (EU) No 1285/2013 of the European Parliament and of the Council of 11 December 2013 on the implementation and exploitation of European satellite navigation systems and repealing Council Regulation (EC) No 876/2002 and Regulation (EC) No 683/2008 of the European Parliament and of the Council (OJ L 347, 20.12.2013, p. 1). (3) Communication from the Commission to the European Parliament, the Council, the European and Social Committee and the Committee of the Regions  Space Strategy for Europe (COM(2016) 705 final). (4) Council Conclusions of 5 December 2017 on The Mid-term Evaluation of the Galileo and EGNOS programmes and of the performance of the European GNSS Agency, 15435/17. (5) Directive 2002/22/EC of the European Parliament and of the Council of 7 March 2002 on universal service and users' rights relating to electronic communications networks and services (Universal Service Directive) (OJ L 108, 24.4.2002, p. 51). (6) Regulation (EU) 2015/758 of the European Parliament and of the Council of 29 April 2015 concerning type approval requirements for the deployment of the eCall in vehicle system based on the 112 service and amending Directive 2007/46/EC (OJ L 123, 19.5.2015, p. 77). (7) Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European standardisation, amending Council Directives 89/686/EEC and 93/15/EEC and Directives 94/9/EC, 94/25/EC, 95/16/EC, 97/23/EC, 98/34/EC, 2004/22/EC, 2007/23/EC, 2009/23/EC and 2009/105/EC of the European Parliament and of the Council and repealing Council Decision 87/95/EEC and Decision No 1673/2006/EC of the European Parliament and of the Council (OJ L 316, 14.11.2012, p. 12). (8) Commission Implementing Decision C(2015) 5376 final of 4 August 2015 on a standardisation request to the European Committee for Electrotechnical Standardisation and to the European Telecommunications Standards Institute as regards radio equipment in support of Directive 2014/53/EU of the European Parliament and of the Council.